UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JAMES EDWARD DAWKINS,                   
               Plaintiff-Appellant,
                 v.
L. DAVID HUFFMAN, Sheriff of
Catawba County; TONY A. KELLER,
Lieutenant of Catawba County;
MARK TRIPLETT, Officer of Catawba                 No. 01-7174
County,
              Defendants-Appellees,
                and
CATAWBA COUNTY,
                           Defendant.
                                        
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
             Graham C. Mullen, Chief District Judge.
                      (CA-97-171-5-4-MU)

                  Submitted: November 30, 2001

                      Decided: December 18, 2001

Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.
2                        DAWKINS v. HUFFMAN
                             COUNSEL

James Edward Dawkins, Appellant Pro Se. James Redfern Morgan,
Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-Salem,
North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   James Edward Dawkins appeals the district court’s order entering
judgment on the jury’s verdict finding a violation of Dawkins’ Fourth
Amendment rights but nonetheless declining to award damages in this
42 U.S.C.A. § 1983 (West Supp. 2001) action. Among other claims
of error, Dawkins contends on appeal that the district court erred in
failing to award nominal damages. The Supreme Court’s decision in
Carey v. Piphus, 435 U.S. 247, 267 (1978), "obligates a court to
award nominal damages when a plaintiff establishes the violation of
[a constitutional right] but cannot prove actual injury." Farrar v.
Hobby, 506 U.S. 103, 112 (1992). Accordingly, we will vacate that
portion of the district court’s judgment that denies any monetary relief
and remand for entry of an award of nominal damages not to exceed
$1.00. See Norwood v. Bain, 166 F.3d 243, 245 (4th Cir. 1999) (en
banc). In all other respects, we affirm the district court’s entry of
judgment. See Dawkins v. Huffman, No. CA-97-171-5-4-MU
(W.D.N.C. June 5, 2001). We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                    AFFIRMED IN PART, VACATED
                                       IN PART, AND REMANDED